Citation Nr: 0738898	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cerebellar ataxia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, L. N., J. L., J. S.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran had a hearing in February 2004.  The undersigned 
Veterans Law Judge of the Board presided.

The Board remanded this case to the RO in July 2004, via the 
Appeals Management Center (AMC), for further development.

In June 2006, the veteran filed an additional claim for 
service connection for prostate cancer.  The RO, however, has 
not adjudicated this claim, much less denied it and the 
veteran timely appealed the decision to the Board.  So this 
claim is referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

The veteran's cerebellar ataxia was not caused by or 
otherwise attributable to his military service.


CONCLUSION OF LAW

The veteran's cerebellar ataxia was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in August 2001, as well 
as a July 2004 follow-up letter, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued the first VCAA notice letter 
prior to initially adjudicating the veteran's claim - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That initial letter, however, did 
not specifically ask that he provide any evidence in his 
possession pertaining to his claim.  Id. at 120-21.  But the 
more recent July 2004 VCAA follow-up letter did make this 
specific request.  And, in any event, VA's Office of General 
Counsel has indicated requiring VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In that July 2004 letter, the veteran was asked to give VA 
any evidence pertaining to his claim, and even though the 
letter did not use the precise language specified by the 
Pelegrini Court, the letter is nonetheless sufficient to 
satisfy § 5103(a).  So any failure to make this specific 
request in the initial August 2001 VCAA letter is non-
prejudicial, harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993) and Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 

During the February 2004 hearing, the veteran's 
representative stated the veteran did not receive notice that 
he could submit statements from people who served with him 
and observed his disability.  But this was rectified in the 
subsequent July 2004 VCAA follow-up letter (sent to comply 
with the Board's July 2004 remand directive), which notified 
the veteran that he could submit statements from persons who 
knew him when he was in service and knew of any disability he 
had while on active duty.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error was harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  



The Board also sees the veteran was not informed that a 
disability rating and effective date would be assigned if his 
service-connection claim was granted.  However, since his 
underlying service-connection claim is being denied, 
no disability rating or effective date will be assigned.  
Therefore, these downstream elements of his claim are moot 
and there can be no possibility of any prejudice to him in 
not receiving additional notice concerning them.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  See, too, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
examinations - including the April 2005 one on remand for an 
opinion indicating whether his cerebellar ataxia is somehow 
attributable to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

And as already alluded to, the Board is also satisfied as to 
compliance with its July 2004 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Claims for Service Connection

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Here, records show the veteran was 
diagnosed with cerebellar ataxia in September 1979, so he 
clearly has the condition claimed.

Also note, however, the veteran has in the past filed claims 
for service connection for a seizure disorder and alcohol 
abuse.  The Board denied his seizure-disorder claim in June 
2001, acknowledging that he had been seen while in the 
military for a generalized convulsion (albeit by history 
only, initial solitary episode, involving loss of 
consciousness without warning).  But the Board also 
determined that he had not established he had a "chronic" 
- meaning permanent, seizure disorder since service since 
there was no objective clinical indication there had been a 
recurrence.  Moreover, during his February 2004 hearing, he 
and his representative essentially conceded that service 
connection for alcohol abuse could not be granted as a matter 
of law - seeing as though he had filed this claim in 
September 2000, so several years after the October 31, 1990, 
delimiting date expressly prohibiting granting these type 
claims.  And that indeed was the basis for the Board denying 
this claim in July 2004.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(a) (2007); see generally 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The net result of all of this was that the veteran could not 
establish his entitlement to service connection for his 
cerebellar ataxia as secondary to either his claimed seizure 
disorder or alcohol abuse (although he initially was alleging 
this) since the Board had denied those other claims - 
meaning determined those other conditions were unrelated to 
his military service.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  And since they were found to be 
unrelated to his military service, he could not in turn link 
his cerebellar ataxia to his military service by way of them.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet App 237 (1999).  Consequently, as the 
Board indicated when remanding this case in July 2004, the 
sole remaining question for consideration was whether the 
veteran's cerebellar ataxia could somehow otherwise be linked 
to his military service - the convulsion he experienced 
included, but also alternatively from his claimed exposure to 
herbicides in Vietnam.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of the 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

So as is readily apparent, cerebellar ataxia is not included 
on this list of diseases presumptively associated with 
exposure to herbicides.  Therefore, the veteran is not 
entitled to the benefit of this presumption.  This does not, 
however, preclude him from establishing his entitlement to 
service connection with proof of direct causation.  See again 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



But service connection cannot be established on this 
alternative direct basis, either.  The veteran's service 
medical records (SMRs) do not show a diagnosis of or 
treatment for cerebellar ataxia.  As mentioned, his SMRs show 
he had one seizure in May 1967, for which he was placed on 
dilantin and assigned a limited duty profile that prevented 
him from being assigned tasks where sudden loss of 
consciousness would be unsafe.  He believes that seizure in 
service may have caused his cerebellar ataxia.  But as a 
laymen, he is not competent to make this medical 
determination, hence, the reason the Board requested a 
medical opinion concerning this when remanding this case in 
July 2004.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When examining the veteran in April 2005 on remand, the 
evaluating physician indicated he reviewed the claims file 
for the veteran's pertinent medical and other history.  
During the examination the veteran reported that he began 
having instability and difficulty walking in 1978, and that 
he was subsequently diagnosed with ataxia.  He also reported 
that over the past 10 years, his speech had became more 
slurred and difficult to understand.  The examiner observed 
the veteran had undergone two private neurological 
evaluations which had concluded that his ataxia was due to 
cerebellar degeneration primarily due to his alcohol abuse.  
The veteran acknowledged that he had not had a seizure since 
the convulsion during service, in May 1967, and he indicated 
that he was not on anti-convulsive medication.

On objective physical examination, the veteran was alert and 
oriented.  His speech was somewhat dysarthric, slightly 
slurred, and uncoordinated.  But he was able to adequately 
communicate with the examiner; there was no aphasia.  His 
cranial nerves examination was normal.  He also had normal 
motor strength and tone in his extremities.  The finger-to-
nose examination of the upper extremities was normal in the 
right arm, and in the left arm there was past pointing on 
several occasions.  There was no tremor.  Gait examination 
showed the veteran to have obvious ataxia when he walked with 
a wide base.  He could not perform the tandem gait due to 
imbalance from the ataxia.  His sensory examination was 
normal.  



The examiner confirmed the diagnosis of ataxia and concluded 
it was due to cerebellar degeneration of unclear etiology.  
He said that, although alcohol abuse could induce cerebellar 
degeneration, the veteran may have primary cerebellar ataxia 
such as cerebellar cortical atrophy or related sporadic 
cerebellar degeneration.  The veteran was also diagnosed with 
an isolated seizure in service and the examiner concluded the 
veteran did not have an ongoing seizure disorder.

In October 2003, the veteran had been treated by Dr. P. S., a 
private physician.  Dr. P. S. noted the veteran had severe 
"drunken" dysarthria which was often difficult to 
understand.  He also had an ataxic gait with a wide base and 
shortening of stride.  He could walk on his toes and heels 
only when supported.  Dr. P. S. diagnosed the veteran with 
chronic insidiously progressive ataxia of gait, speech in 
context of chronic alcoholism with MRI results that were 
"classical for alcoholic cerebellar degeneration."  The 
veteran was also diagnosed with "burning feet," which Dr. P 
S. presumed was alcoholic polyneuropathy; a remote history of 
a single convulsive seizure, probably due to alcohol, and 
mild B12 deficiency.  

In October 2002, Dr. P. S. wrote a letter to Dr. J. D., the 
veteran's private orthopedist.  Dr. P. S. discussed 
orthopedic problems caused by the veteran's ataxic gait and 
stated that, "[t]hough the severity of his dysarthria and 
asymmetries (albeit, minor) are somewhat unusual for 
alcoholic cerebellar degeneration, his MRI to my review is a 
classic with the extreme atrophy of the vermis and anterior 
cerebellar hemispheres bilaterally but normal brainstem and 
cerebrum including a pretty good looking mammillary bodies."  
Dr. P. S. advised the veteran to stop drinking and take a 
daily multivitamin.  

The veteran was treated in 1994 and 1995 by Dr. C. I., a 
private physician.  In October 1994, Dr. C. I. noted the 
veteran's speech was dysarthric and at times 
incomprehensible.  He had a markedly ataxic gait.  He was 
diagnosed with gradually progressive cerebellar ataxia, 
"probably secondary to ethenol [sic] abuse."  In June 1995, 
Dr. C. I. noted the veteran's ataxia was "possibly secondary 
to ethanol abuse," and therefore advised him to stop 
drinking.

While this evidence, as a whole, is not altogether 
dispositive of the cause of the veteran's cerebeller ataxia, 
the vast majority of it indicates this condition is the 
unfortunate result of the veteran's prior abuse of alcohol - 
which, as mentioned, cannot be service connected as a matter 
of law, thereby in turn precluding the ataxia from being 
service connected by way of it.  All of the veteran's private 
physicians attribute his ataxia to his prior abuse of 
alcohol.  The April 2005 VA examiner was a bit less 
definitive, concluding the ataxia has an unclear etiology.  
This VA examiner could not conclude with certainty that the 
veteran's ataxia was due to his prior alcohol abuse, but this 
VA examiner was equally unable to conclude that it was due to 
cerebellar cortical atrophy or sporadic cerebellar 
degeneration, either.  And, ultimately, this VA examiner did 
not conclude the veteran's ataxia is in any way linked to his 
military service.  Indeed, there is also no other medical 
evidence of record establishing this necessary connection.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for cerebellar ataxia is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


